Citation Nr: 0720404	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-14 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 24, 
1994 for service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to August 
1972.  

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim for an earlier effective date for service connection 
for PTSD in May 2006.  The purpose of the remand was twofold, 
to ensure the veteran was properly notified of the 
information and evidence necessary to substantiate his claim, 
and to adjudicate his claim of clear and unmistakable error 
in an August 1986 rating decision which initially denied 
service connection for PTSD.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Stegall v. West, 11  Vet. 
App. 268 (1998) held that a remand by the Board confers on 
the veteran as a matter of law, the right to compliance with 
the remand orders.  It imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  While the 
veteran was properly notified of the evidence and information 
necessary to support his claim for an earlier effective date 
in a June 2006 letter from the RO, his claim for clear and 
unmistakable error (CUE) has not been adjudicated.  This 
should be accomplished as the Board previously requested, 
since a favorable determination could effect the outcome of 
the issue presently under appeal.  

This also will provide an opportunity for the RO to correct 
the confusion raised in its March 2007 Supplemental Statement 
of the Case where the issue identified as on appeal and the 
"DECISION" reflects an effective date of service connection 
for PTSD as in 1984, rather than 1994, yet the "REASONS AND 
BASES" section reflects 1994 as the effective date.  At this 
juncture, the Board will proceed with the understanding the 
effective date for service connection for PTSD remains as in 
October 1994.  

Accordingly, the case is REMANDED for the following action:

VA should adjudicate the veteran's 
claim of CUE in the initial 1986 rating 
decision of the RO which denied service 
connection for PTSD.  If the effective 
date for service connection for PTSD 
remains in October 1994, or the veteran 
remains dissatisfied with any other 
effective date as may be established, 
he and his representative should then 
be issued an appropriate supplemental 
statement of the case and given an 
opportunity to respond, after which the 
case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


